Proceeding pursuant to CPLR article 78 to review a determination of the respondent, Andrew E Bivona, a Judge of the Family Court, Orange County, dated November 25, 2003, which, after a hearing, denied the petitioner’s application for a pistol permit.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner failed to demonstrate “proper cause” for the issuance of a “carry concealed” permit (Penal Law § 400.00 [2] [f]; Matter of Bando v Sullivan, 290 AD2d 691, 693 [2002]; Matter of Milo v Kelly, 211 AD2d 488 [1995]; Matter of Bernstein v Police Dept. of City of N.Y., 85 AD2d 574 [1981]; Matter of Klenosky v New York City Police Dept., 75 AD2d 793 [1980], affd 53 NY2d 685 [1981]). Accordingly, the respondent’s determination was not arbitrary or capricious and therefore, should not be disturbed (see Matter of Sarro v Smith, 8 AD3d 395 [2004]). Florio, J.P., H. Miller, Goldstein and Skelos, JJ., concur.